 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
     LIONEL HARPER, individually and on behalf of             Case No.   2:19-cv-00902-WBS-DMC
10   all others similarly situated and all aggrieved
11   employees,                                               ORDER APPROVING STIPULATION TO
                                                              LET PLAINTIFF FILE FIRST AMENDED
                    Plaintiff,
12                                                            CLASS AND PAGA ACTION COMPLAINT
     v.
13
     CHARTER COMMUNICATIONS, LLC,
14   CHARTER COMMUNICATIONS, INC., and
     DOES 1 through 25,
15
                    Defendants.
16

17
            This Court, having considered Plaintiff Lionel Harper’s Motion for Leave to File the First
18
     Amended Complaint [Dkt. 36], Defendants Charter Communications, LLC and Charter
19
     Communications, Inc.’s Statement of Non-Opposition [Dkt. 40], and the related Stipulation to Let
20
     Plaintiff File First Amended Class and PAGA Action Complaint [Dkt. 42], the Court, hereby rules as
21
     follows:
22
            Good cause having been shown, the Court approves the parties’ Stipulation. Plaintiff is hereby
23
     ordered to file the First Amended Class and PAGA Action Complaint that was submitted with his
24
     motion three court days after the date of this Order. The Court’s Status (Pretrial Scheduling) Order
25
     [Dkt. 34] is hereby modified accordingly. The December 16, 2019 hearing date is vacated.
26
            IT IS SO ORDERED.
27
     Dated: December 11, 2019
28

                                                          1
      [PROPOSED] ORDER APPROVING STIPULATION TO LET PLAINTIFF FILE FIRST AMENDED CLASS AND PAGA ACTION COMPLAINT
